Citation Nr: 0708752
Decision Date: 03/23/07	Archive Date: 06/27/07

DOCKET NO.  00-24 132	)	DATE MAR 23 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for exophthalmos with bilateral visual field contraction and chronic dry eye syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1975 to September 1978.

This case comes before the Board of Veterans? Appeals (Board) on appeal from an October 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to a rating in excess of 30 percent for exophthalmos with bilateral visual field contraction and chronic dry eye syndrome.  

The case was previously before the Board in January 2002, December 2003, and April 2005, when it was remanded for additional development.  The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veterans exopthalmos is manifested in chronic dry eye syndrome for which she regularly uses drops; and visual field limitations in the form of mild to moderate at most constrictions, in a nonspecific pattern for which she is required to slightly modify her head position for full peripheral vision during some driving.

2.  The veterans exopthalmos does not cause marked interference with employment or frequent periods of hospitalization.   



CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for exophthalmos with bilateral visual field contraction and chronic dry eye syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Code 6080 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial unfavorable agency of original jurisdiction (AOJ) decision, the claimant must be provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should give us everything you've got pertaining to your claims.  

A February 2002 letter from the RO provided the veteran notice with respect to her claim for an increased rating.  The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  As the claim for an increased rating is denied, no prejudice accrues to the veteran in failing to notify her of the downstream issue of establishing an effective date.  See VAOPGCPREC 8-2003 (Dec. 2003).  See also Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Recognition is given to the fact that VCAA notification was not furnished to the veteran prior to the initial adjudication of the claim.  However, any defect with respect to the timing of the VCAA notice requirement was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), revd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full VCCA-complying notice was not provided prior to the initial adjudication of the claim, the veteran had ample opportunity to respond, supplement the record, and participate in the adjudicatory process after the notice was given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  There is no indication of any relevant records that the RO failed to obtain.  The veteran was afforded VA examinations in September 1999, May 2002, and April 2006.  Thus, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the veteran in developing the facts pertinent to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 (2006).


Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet, lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet, being considered of negligible utility.  38 C.F.R. § 4.79.

The veteran's bilateral exopthalmology is currently evaluated for field vision impairment at 30 percent disabling under 38 C.F.R. § 4.84(a), Diagnostic Code (Code) 6080.  

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code (Code) 6080.  Under that code, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent rating, or may be rated as 20/50.  Concentric contraction of the visual field to 5 degrees, results in a 100 percent rating if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral rating, a 20 percent unilateral rating, or is rated as 20/200.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent rating, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent rating, or is rated as 20/70.  A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral rating of 20 percent, a unilateral rating of 10 percent, or rate as 20/50. 38 C.F.R. § 4.84a, Code 6080.

Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Code 6080, Note (2).

As to general impairment of visual acuity, the basis for rating for visual impairment will be the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.  Where central visual acuity in both eyes is 20/40, a noncompensable rating is assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

As to loss of field of vision, regulations provide that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated. The usual perimetric methods will be employed, using a standard perimeter and three millimeter white test object.  At least 16 meridians 221/2 degrees apart will be charted for each eye.  The charts will be made a part of the report of examination and not less than two recordings, and three when possible, will be made.  The minimum limit for this function is established as a concentric central contraction of the visual field to 5 degrees.  This type of contraction of the visual field reduces the visual efficiency to zero.  38 C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at the eight principal meridians, in degrees, is: Temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The total is 500 degrees.
As noted above, the veteran's eye disability is evaluated as 30 percent disabling under Diagnostic Code 6080.  Diagnostic Code 6080 evaluates loss of field of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

A statement from T.L.M. M.D., in October 1998 noted that the veteran had chronic dry eye syndrome and corneal irritation due to upper eyelid retraction due to her thyroid condition.  She was noted to have suffered some visual loss and blurring due to chronic corneal dryness which had on occasion affected her ability to work.  

A statement from M.A.A., M.D., dated in November 1998 refers to the veterans overall thyroid-related immune orbitopathy with mild exposure related to her ptosis and dry eye.  She had no signs of optic compression neuropathy and her lids were in adequate position.  Schirmers test showed 5 mm. on the right and 3 mm. on the left, which was significantly low.  It was felt that her eye pain and symptoms were managed by artificial tears and ointment, dosage of the former of which was to be increased to help night symptoms in particular.

On VA examination in September 1999, field vision showed concentric contraction of 49 in the right eye an 55 in the left eye, which was somewhat improved over the earlier examination.  However, she continued to have the dry eye problems.  Visual acuity bilaterally, corrected, was 20/20.  She had positive bilateral exopthalmos and palpebral fissures at 10 mm.

In 2002, the veteran submitted her own assessment of her situation and said that her eyes were making her daily living difficult at work and in activities such as at the beach which she loved but which could not longer enjoy due to the sand, dry eye problems, etc.  She enclosed a photo with that statement and there are colored unretouched other photographs of her eyes in the file for comparative purposes.

On VA examination in May 2002, the veteran said that her eye dryness had gotten worse over the years and was particularly bad in windy, sunny and hot weather conditions.  She had had some increased visual blurring over the past 2-3 years.  Uncorrected visual acuity was 20/50 in the right eye, and 20/70 in the left eye, both correctible to 20/20.  She had bilateral lid retraction with an inferior scleral show of less than 1 mm. bilaterally.  Hertel measurements were 23 mm. in the right eye and 21 mm. in the left eye.  Her conjunctiva showed a trace of diffuse injection.  Goldmann Visual Field testing showed mild to moderate generalized suppression which appeared nonspecific in the right eye; the left eye showed generalized constriction ranging between the central 20 and 40, also in a nonspecific pattern.  The examiner opined that there were no optic nerve or retina abnormalities which might explain the visual field loss.  Colored photos were taken and are of record.  The veteran said that she had been working at the Post Office since 1987, and that this was the only job that she could due with her fatigue and sleepiness.

A VA Form 28-1900, dated in June 2003 showed that the veteran felt that her job as a postal distribution clerk was impacted by her eye problems and thyroid condition, and in seeking vocational help, she was unsure what her goals might be.

Subsequent packets of private treatment and VA outpatient visits were received for the period since 1998 to date, much of the data related to other problems including mental health concerns.  One physician had seen the veteran in 1998 for conjunctivitis due to allergies for 2 weeks.  In January 2005, it was noted that she would be starting to go to the local VA facility for care, and there was no active standing Synthyroid prescription of record.  There was some question in February 2005 about the dosage of medications, specifically whether her thyroid medications were providing adequate replacement and given other health problems such as changing elevations in her blood pressure.  This was apparently resolved and prescriptions changed.

A VA eye examination was undertaken in April 2006 with a written addendum in August 2006.  It was noted that after developing Graves Disease in 1979, the veteran had first been treated with oral medications and later with radioactive iodine.  She had had dry eyes since 1984 and a decrease in her side vision for about 12 years largely due to lid surgery to protect the eyes.  She currently used artificial tears frequently and at bedtime.  The examiner noted an excellent cosmetic result.  Visual acuity generally, without correction was 20/50, bilaterally; near with correction was 20/25, bilaterally; far without correction was 20/70 bilaterally; and far with correction was 20/25 in the right eye and 20/30 in the left eye.  There was slight ptosis of the lids, approximately 2 mm. on the left and 3 mm. on the right.  The anterior chambers were deep and there were no cells or staining of the cornea.  Air tonometry showed intraocular tension of 14 in the right and 17 in the left eye.  Dilated fundus examination was normal with cup disc ratio of .2 bilaterally.

The raw Goldman Field Vision charts are in the file for comparison.  It is shown that the veteran had generalized visual field restriction in both eyes with remaining field vision of 106 in the right eye and 73 in the left eye.  She said she had lost about 3 weeks or work in the past year due to her eyes.  With regard to her job, she said she was often bothered by severe dryness especially in the early morning hours but later in the day, was able to function normally at work.  She had some difficulty with driving due to the decrease in her peripheral vision.  The addendum noted that her only functional impairment was the frequent use of tears and a slight turn of the head to ensure complete field of vision for driving.

Clinically, the evidence shows that the veterans field vision has actually incrementally improved in several instances although it remains less than perfect.  At present, and if alone considered, however, the field visual impairment itself would not support more than a 10 percent rating.  And from objective clinical data, it is clear that while her peripheral vision may be diminished by the concentric constrictions, it is not impacted to a truly significant extent.  There have been no findings of concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, so as to warrant the assignment of an increased rating.

On the other hand, however, the Board would acknowledge, as did the RO in the most recent SSOC, that there has been no sustained improvement which would mandate a declination in her compensation; and in any event, she still has the problem of the dry eye syndrome which has not abated, albeit it may be under better control with persistent use of drops.  

The veteran endeavors to compensate for the modicum of field loss while driving by tilting her head, but otherwise says she encounters no significant functional impairment as a result.  She has periodic flare-ups of redness, and is impaired from doing things she loves such as going to the beach, etc.  This somewhat intangible functional loss is acknowledged and fully compensated within the assigned 30 percent rating.  However, there is no basis for assigning a schedular evaluation for the Graves disease related eye disability alone in excess of 30 percent regardless of whatever Code may be used.

To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set for in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In this case, the veteran's service-connected exopthalmos alone has not been productive of a marked interference with employment and has not necessitated frequent periods of hospital care, such as to render impractical the application of the regular schedular standards.  Such disorder undoubtedly limits the veteran's ability to perform certain work-related tasks, and she has described the dryness requiring use of drops, and the need to tilt her head to assure full peripheral vision when driving.  But the assigned schedular rating contemplates such modest industrial impairment.  T.L.M. M.D. stated that the veterans eye disability only affected her ability to work on occasion.  Notice is also taken that evidence offered in support of the extraschedular entitlement is her statement that due to her eyes, she had only three weeks leave out of the last 52 weeks from the United States Postal Service.  As such, it cannot be reasonably concluded that assignment of a higher rating is warranted on an extraschedular basis.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for exophthalmos with bilateral visual field contraction and chronic dry eye syndrome is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

